Citation Nr: 1760781	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-40 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1954.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD) and residuals of cold injuries of the feet preclude him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for an award of a TDIU due to service-connected disabilities have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he is unemployable as a result of his service-connected disabilities.  In his September 2013 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he indicated that he became too disabled to work on April 12, 2012.  His previous employment included work as a bus driver and he indicated that he had a high school education.  

Entitlement to a TDIU is warranted when a veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

As of April 12, 2012 (the date the Veteran claims he became too disabled to work), he was in receipt of a combined 80 percent evaluation for his service-connected PTSD, bilateral foot cold injury residuals, scar of the left forearm, and neuritis of the ulnar nerve.  Therefore, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

The evidence includes an April 2013 VA cold injury residuals examination.  The examiner specifically indicated that the Veteran's cold injuries impacted his ability to work in that his foot pain made it hard for him to stand or walk for very long.  

In a May 2013 VA psychiatric examination, the examiner indicated that the Veteran's PTSD would result in occupational impairment with reduced reliability and productivity due to symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work relationships.  Regarding occupational impairment, the examiner stated that it was difficult to comment upon the impact of the Veteran's symptoms on his occupational functioning as he had not worked since 2006; however, the examiner noted that the Veteran was terminated from his last job due to his irritability.  Further, it was indicated that the Veteran's irritability had also caused him to be formally reprimanded at another previous job.

In an April 2014 VA cold injury residuals examination, the examiner stated that the Veteran's residuals (pain in his feet) would make it "hard" to do prolonged standing or prolonged walking.  Cold sensitivity of feet also prevented him from working outdoors in cold environments.  The numbness and tingling in both feet also interfered with use of pedals when driving and he would not be considered safe to drive a school bus due to the numbness in feet.

Upon review of all the evidence of record, the medical opinions discussed above are highly probative as to the whether the Veteran's PTSD and cold injury residuals preclude him from securing and following a substantially gainful occupation.  The examiners reviewed the claims file, discussed the Veteran's symptom, performed psychiatric and physical evaluations, and provided rationales in support of their opinions.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the weight of the evidence of record shows that the Veteran is unable to secure and maintain substantially gainful employment due to his service-connected disabilities for the rating period beginning April 12, 2012, the date he became too disabled to work.  As such, a TDIU is warranted effective April 12, 2012.

Finally, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



ORDER

A TDIU is granted effective April 12, 2012. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


